Citation Nr: 1430965	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for fatty liver disability. 


REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran; C.H., his spouse; and L.H., a registered nurse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which effectuated a September 2009 Board decision granting service connection for fatty infiltration of the liver.  The RO assigned an initial 10 percent schedular disability rating from November 2, 2006.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in July 2011.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the increased rating claim on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

Two issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ):  First, as raised by the Veteran's attorney in January 2013, service connection for a skin condition, to include whether new and material evidence has been received to reopen a previously denied claim.  Second, entitlement to an increased rating for posttraumatic stress disorder (PTSD).  Regarding this issue, the Veteran's prior representative argued at the July 2011 Board hearing that the Veteran timely filed a notice of disagreement (NOD) as to this issue following a rating decision issued in 2008.  Board Hr'g Tr. 2.  In a January 2013 brief, in contrast, the Veteran's current attorney wrote that "[i]t does not appear that an appeal was filed."  He instead requested a new claim for an increased rating.  Because a decision has not been issued as to either issue, to include whether a timely appeal has been filed for the second issue, both issues, including the threshold timeliness issue with respect to the second issue, must be referred for AOJ consideration.  

Accordingly, the Board does not have jurisdiction over either of these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(3). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to (a) obtain any outstanding medical records, if any, and (b) afford the Veteran an opportunity to undergo a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claim, if any.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

If none, the Veteran should be notified that no further action is needed in response. 

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified, if not already associated with the claims file.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all VA treatment records not already associated with the claims file, if any.  

If any, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonable attempts (as specified) to obtain the records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing the development requested in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to assess the current nature and severity of his liver disability.  

The examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies, including, specifically, an ultrasound of the liver.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's liver condition.  In doing so, the examiner is asked to address each of the following:

(a) Does the Veteran have cirrhosis of the liver?

(b) Does the Veteran have incapacitating episodes?  For purposes of this question, the examiner should consider an "incapacitating episode" to be a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

(c) Does the Veteran have any sequelae of liver disease?  If yes, please identify the severity of those conditions.  

(d) To the extent possible, identify and distinguish the symptoms associated with the service-connected liver disease from any symptoms associated with a different condition, including, but not limited to, PTSD and any sequelae identified in answering question (c).

In answering all questions (a) to (d), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all requested action above in paragraphs 1-5, to include any supplemental notification and/or development needed as a consequence of these remand directives, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including (a) all potentially alternative diagnostic codes and (b) referral for extraschedular consideration. 

If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



